Citation Nr: 0735273	
Decision Date: 11/08/07    Archive Date: 11/26/07

DOCKET NO.  02-08 428	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama


THE ISSUE

Entitlement to special monthly compensation based on a 
demonstrated need for regular aid and attendance or on being 
housebound.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The veteran had active duty from December 1963 to December 
1967 and from February 1970 to October 1972.

The Board of Veterans' Appeals (Board) initially reviewed 
this matter in April 2006, when it remanded the issues on 
appeal for additional evidentiary development.  Such 
development having been accomplished, the appeal is once 
again before the Board for appellate review.

In connection with the previous Board action, the veteran 
presented sworn testimony during a December 2005 hearing 
before a Veterans Law Judge, who has since retired from the 
Board.  In an August 2007 letter, the veteran was offered the 
opportunity to attend another hearing; however, he declined 
the opportunity in a statement received in October 2007.


FINDINGS OF FACT

1.  The evidence shows that the veteran requires regular aid 
and attendance with regard to such functions as dressing 
himself, keeping himself ordinarily clean and presentable, 
adjusting a special prosthetic or orthopedic device, feeding 
himself, and protecting himself from the hazards or dangers 
incident to his daily environment.

2.  The veteran is not substantially confined to his dwelling 
and the immediate premises or to the ward or clinical areas 
of an institution by reason of service- connected 
disabilities.





CONCLUSIONS OF LAW

1.  The criteria for entitlement to special monthly 
compensation by reason of being in need of aid and attendance 
or at the housebound rate have been met.  38 U.S.C.A. §§ 
1114, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.350, 
3.352 (2007).

2.  The criteria for entitlement to special monthly 
compensation at the housebound rate have not been met.  38 
U.S.C.A. §§ 1114, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.350, 3.352 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004).  Review of the claims file shows 
that the veteran was informed of these elements in several 
different letters.

The veteran has not been informed of the law and regulations 
governing the assignment of disability ratings and effective 
dates in connection with the instant appeal.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
light of the disposition reached below, however, the Board 
finds that no prejudice accrues to the veteran by this 
omission, as he will be notified in due course as to the 
reason for the assignment of the effective date for the grant 
reached below and will have an opportunity to respond at that 
time, if he so desires.  

Following the Board remand, the record on appeal contains 
comprehensive VA medical treatment reports and examination 
reports.  The veteran himself has submitted several lengthy 
written statements in support of his appeal and has presented 
sworn testimony during a hearing before a Veterans Law Judge.  
No outstanding records have been identified.  Thus, the Board 
considers that the VA's duty to assist requirements have been 
met.

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Special monthly compensation is a special statutory award, in 
addition to awards based on the schedular evaluations 
provided by the diagnostic codes in VA's rating schedule.  
Claims for special monthly compensation are governed by 38 
U.S.C.A. § 1114 (k) through (s) and 38 C.F.R. §§ 3.350 and 
3.352.

If a veteran, as the result of service-connected disability, 
is so helpless as to be in need of regular aid and 
attendance, an increased rate of compensation (special 
monthly compensation) is payable. 38 U.S.C.A. § 1114(l); 38 
C.F.R. § 3.350(b).

The following will be accorded consideration in determining 
the need for regular aid and attendance: inability of 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliance which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be able to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, requiring care or assistance on a regular basis to 
protect the claimant from the disabling conditions enumerated 
in this paragraph.  The particular personal functions which 
the veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations that the veteran is 
so helpless, as to be in need of regular aid and attendance, 
will not be based solely upon an opinion that the claimant's 
condition is such as would require him to be in bed.  They 
must be based on the actual requirement of personal 
assistance from others.  38 C.F.R. § 3.352(a).

Special monthly compensation may also be paid if a veteran 
has a single service-connected disability rated as 100 
percent disabling and either (1) has additional service-
connected disability or disabilities ratable at 60 percent, 
separate and distinct from the 100 percent service-connected 
disability and involving different anatomical segments or 
bodily systems; or (2) is permanently housebound by reason of 
service-connected disabilities.  Permanently housebound means 
the veteran is substantially confined, as a direct result of 
service- connected disabilities, to his dwelling or the 
immediate premises (or, if institutionalized, to the ward or 
clinical areas), and it is reasonably certain that the 
disabilities and resultant confinement will continue 
throughout his lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 
3.350(i).

At the outset, the Board notes that service connection is in 
effect for aphonia secondary to radiation for carcinoma of 
the larynx, rated as 60 percent disabling; post-traumatic 
stress disorder, rated as 50 percent disabling; peripheral 
neuropathy of both upper extremities, each rated as 
30 percent disabling; diabetes mellitus, rated as 20 percent 
disabling, peripheral neuropathy of both lower extremities, 
each rated as 20 percent disabling; a deformity of the right 
middle finger, rated as 0 percent disabling; chest pain 
syndrome, rated as 0 percent disabling; hearing loss, rated 
as 0 percent disabling; and a scar on the left posterior neck 
area, rated as 0 percent disabling.  As such, the central 
questions in this case are whether the record establishes 
that the veteran is in need of regular aid and attendance or 
is permanently housebound by reason of a service-connected 
disability or disabilities.

The veteran contends that he requires assistance from his 
wife and daughter to eat, dress, and use the toilet.  He 
asserts that he requires a wheelchair or an electric scooter 
for locomotion, although he can use leg braces in conjunction 
with forearm crutches in tight spaces and to transfer to and 
from his wheelchair.  He states that without the assistance 
provided by his wife and daughter, he would have to be in a 
nursing home.

Review of the evidence of record shows that the veteran's 
main service-connected disability, in terms of requiring 
assistance in activities of daily living, is the weakness 
resulting from peripheral neuropathy in all extremities.  It 
is the peripheral neuropathy in his legs which makes 
ambulation difficult, if not impossible; and it is the 
peripheral neuropathy in this arms which renders activities 
such as eating and dressing difficult.  

While the evidence of record is not entirely consistent with 
the veteran's assertions, the bulk of the medical evidence 
supports his contention that he requires assistance with 
activities of daily living from his wife and daughter.  The 
medical treatment records are replete with notations showing 
he requires a wheelchair or scooter.  Medical records also 
reflect that he needs help with activities requiring fine 
coordination such as unbuckling he leg braces, bathing, and 
dressing.  

Upon review of all the evidence of record, the Board finds 
that the evidence supports a grant of special monthly 
compensation based upon the need for regular aid and 
attendance.  This represents the greater of the two benefits 
sought, in terms of the monetary remuneration involved.  
However, we note that the preponderance of the evidence is 
against a grant of special monthly compensation at the 
housebound rate.  The evidence shows that the veteran is not, 
in fact, confined to his house and its immediate premises by 
reason of his service-connected disabilities, and thus, a 
grant of this benefit would be inappropriate.


ORDER

Special monthly compensation based upon a demonstrated need 
for regular aid and attendance is granted.




____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


